OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SEÑOR HERNANDEZ.
La única cuestión legal a resolver en el presente recurso es la de si inscrita en el registro cierta finca urbana en co-mún y proindiviso a favor del viudo Juan Allende y Here-deros de su. difunta esposa, sin especificar la extensión de la porción dominical correspondiente a cada uno de ellos, es inscribible una escritura de hipoteca constituida, por el viudo sobre la mitad de dicha finca.
La cuestión se resuelve fácilmente mediante aplicación del artículo 20 de la Lev Hipotecaria que en la parte atinente dice así:
“Para inscribir o anotar los títulos en que se transfiera o grave el dominio o la posesión de bienes inmuebles o derechos reales, de-berá constar previamente inscrito o anotado el derecho de la' persona que otorgue o en cuyo nombre se haga la trasmisión o gravamen.”
En el presente caso se trata de inscribir un título en que se grava por el viudo la mitad de una finca urbana como de su exclusiva propiedad; pero el dominio de esa mitad no aparece inscrito a su favor en el registro sino que la finca toda está inscrita en común y pro-indiviso a favor del mismo y de los herederos de su difunta esposa. Palta pués, un requisito indispensable para que pueda llevarse a efecto la inscripción de la hipoteca sin infringir el precepto legal que dejamos transcrito.
No es materia a discutir cuáles sean las participaciones de dominio que en la finca corresponden al viudo y herede-ros de la esposa. Esa cuestión hubiera podido considerarse y resolverse si hubiera sido recurrida oportunamente para ante esta Corte Suprema la nota del registrador por la que éste se limitó a inscribir la propiedad indivisa de la tota-*575lidad de la finca a favor de Allende y de sus hijos sin espe-cificar la extensión de los condominios a pesar de haberse así solicitado. Ese procedimiento fné seguido en el caso de Dávila v. El Registrador, citado en la opinión de la corte. Como la expresada nota no fné recurrida quedó establecido un estado de derecho en virtud del cual solo puede estimarse inscrita en el registro, en común y pro-indiviso, a favor del viudo y herederos de su esposa, la finca de que se trata sin fijarse las participaciones dominicales correspondientes a cada uno de ellos.
Por las razones expuestas, disintiendo de la opinión de la mayoría de la corte, estimo que debe confirmarse la nota recurrida.